PER CURIAM.
Rafael Rodriguez, Jr. appeals a final judgment dissolving his marriage to Valerie M. Rodriguez. He argues that he was denied due process when the trial court failed to allow him to appear telephonically for the final hearing, despite filing a proper and timely motion for a telephonic appearance. We agree and reverse.
Mr. Rodriguez, an inmate, properly apprised the trial court of his desire to attend the final hearing telephonically. The trial court erred by conducting the hearing without giving him an opportunity to appear by telephone. See Hubsch v. Howell Creek Reserve Cmty., 155 So.3d 474 (Fla. 5th DCA 2015); Johnson v. Johnson, 992 So.2d 399, 401 (Fla. 1st DCA 2008). This denied him due process. Accordingly, we reverse the final judgment and remand for further proceedings.
REVERSE and REMANDED for further proceedings.
ORFINGER, EVANDER and COHEN, JJ., concur.